DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-19 of U.S. Patent No. 11,221,939. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, of the present application, all the limitations pertains to “A computer-implemented method comprising: determining by a computing device that a triggering event has occurred in an Internet of Things (loT) device operating in a vehicle, wherein the loT device generated at least one log file associated with the loT device operating in the vehicle, and wherein the computing device comprises one or more hardware processors” are fully disclosed in claim 1 of the stated Patent at col. 76, lines 15-19, 22-24), the limitations pertains to “taking one or more of: a snapshot of a device memory of the loT device, and a replica of the device memory of the loT device” are fully disclosed at col. 76, lines 25-27, the limitations pertains to “storing at the computing device one or more of: the snapshot of the device memory of the loT device, the replica of the device memory of the loT device, and the at least one log file” are fully disclosed at col. 76, lines 28-31, the limitations pertains to “establishing a communicative coupling between the vehicle and a vehicle docking station, which is communicatively coupled to one or more of: a cloud storage and an information management system” are fully disclosed at col. 76, lines 32-35, the limitations pertains to “transmitting one or more of: the snapshot of the device memory of the loT device, the replica of the device memory of the loT device, and the at least one log file, through the vehicle docking station, to one or more of: the cloud storage and the information management system” are fully disclosed at col. 76, lines 39-43.
Regarding claim 2 of the present application, all the limitations pertains to “receiving, by a loT data agent executing at the vehicle docking station, previously stored data related to the loT device, and transmitting the previously stored data related to the loT device to one or more of: the cloud storage and the information management system” are fully disclosed in claim 2 of the stated Patent at col. 76, lines 44-52.
Regarding claim 3 of the present application, all the limitations pertains to “wherein the computing device polls the loT device for triggering events including the triggering event” are fully disclosed in claim 4 of the stated Patent at col. 76, lines 56-58.
Regarding claim 4 of the present application, all the limitations pertains to “wherein the triggering event comprises one or more of: an error in the loT device, a failure of the loT device, and a malfunction of the loT device” are fully disclosed in claim 1 of the stated Patent at col. 76, lines 20-21.
Regarding claim 5 of the present application, all the limitations pertains to “wherein the triggering event comprises one or more of: an error in the loT device, a failure of the loT device, and a malfunction of the loT device” are fully disclosed in claim 5 of the stated Patent at col. 76, lines 59-63.
Regarding claim 7 of the present application, all the limitations pertains to “wherein the triggering event comprises one or more of: an error in the loT device, a failure of the loT device, and a malfunction of the loT device” are fully disclosed in claim 7 of the stated Patent at col. 76, lines 64-67.
Regarding claim 8 of the present application, all the limitations pertains to “wherein the triggering event comprises one or more of: an error in the loT device, a failure of the loT device, and a malfunction of the loT device” are fully disclosed in claim 7 of the stated Patent at col. 77, lines 1-5.
Regarding claim 9 of the present application, all the limitations in the claim are fully disclosed in claim 8 of the stated Patent.
Regarding claim 10 of the present application, all the limitations in the claim are fully disclosed in claim 11 of the stated Patent.
Regarding claim 11 of the present application, all the limitations in the claim pertains to “A computer-implemented method comprising: communicatively coupling a vehicle to a vehicle docking station, wherein the vehicle comprises an Internet of Things (loT) device and a loT monitor” are fully disclosed in claim 11 of the stated Patent at col. 77, lines 25-30, the limitations in the claim pertains to “wherein the loT monitor is in communication with the loT device, wherein the loT device comprises a processor and non-volatile device memory” are fully disclosed in claim 11 of the stated Patent at col. 77, lines 30-32, the limitations in the claim pertains to “wherein the loT device generates loT log files based on the loT device operating in the vehicle” are fully disclosed in claim 11 of the stated Patent at col. 77, lines 29-33, the limitations in the claim pertains to “wherein the vehicle docking station comprises an loT data agent, which is communicatively coupled to one or more of: a cloud storage and an information management system: authenticating by the loT data agent one or more of: the vehicle and the loT device” are fully disclosed in claim 11 of the stated Patent at col. 77, lines 34-39, the limitations in the claim pertains to “determining by the loT data agent that a triggering event has occurred relating to the loT device: receiving by the loT data agent, the loT log files generated by the loT device” are fully disclosed in claim 11 of the stated Patent at col. 77, lines 40-41, & col. 78, lines 4-5, the limitations in the claim pertains to “determining by the loT data agent that previously stored data relating to the loT device is stored in the cloud storage, receiving by the loT data agent, the previously stored data relating to the loT device from the cloud storage” are fully disclosed in claim 11 of the stated Patent at col. 78, lines 1-3, & col. 78, lines 6-7, the limitations in the claim pertains to “transmitting to the information management system, by the loT data agent, the loT log files received from the vehicle and the previously stored data relating to the loT device received from the cloud storage” are fully disclosed in claim 11 of the stated Patent at col. 78, lines 10-13.
Regarding claim 12 of the present application, all the limitations in the claim are fully disclosed in claim 13 of the stated Patent.
Regarding claim 13 of the present application, all the limitations in the claim are fully disclosed in claim 14 of the stated Patent.
Regarding claim 14 of the present application, all the limitations in the claim are fully disclosed in claim 15 of the stated Patent.
Regarding claim 15 of the present application, all the limitations in the claim are fully disclosed in claim 12, lines 41-44 of the stated Patent.
Regarding claim 17 of the present application, all the limitations in the claim are fully disclosed in claim 18 of the stated Patent.
Regarding claim 18 of the present application, all the limitations in the claim are fully disclosed in claim 20 of the stated Patent.
Regarding claim 19 of the present application, all the limitations in the claim are fully disclosed in claim 20 of the stated Patent.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114